ROBERTSON, Presiding Judge
(dissenting).
I disagree with the majority that these eases were within the juvenile division of the circuit court before the attempted appeals. Some of the previous orders in these cases were signed by the presiding judge of the Circuit Court of Mobile County.
All of the notices of appeal filed in these cases were untimely. Rule 2(a)(1), A.R.A.P., provides: “An appeal shall be dismissed if the notice of appeal was not timely filed to invoke the jurisdiction of the appellate court.” This court is without jurisdiction; therefore, these appeals are due to be dismissed. Asam v. City of Tuscaloosa, 585 So.2d 60 (Ala.Civ.App.1991). Consequently, I respectfully dissent.